﻿cToday it is a great honour and privilege for me to deliver my country's address to the United Nations on behalf of the People's Revolutionary Government and the people of Grenada. It is particularly pleasing to be able to deliver this address in 1979, a year that will undoubtedly be recorded as the year of the fall of the dictators, including from my region Somoza of Nicaragua and Gairy of Grenada.
3.	At this thirty-fourth session of the General Assembly, I should like to welcome you, Mr. Salim, and to congratulate you on your election as President of the General Assembly. The People's Revolutionary Government and the people of Grenada have the closest ties with the Government and people of the United Republic of Tanzania and we thus hold you and your President, Mr. Julius Nyerere, in the highest regard and we are fully confident that your presidential term will be successful.
4.	We also place on record our warmest appreciation for the excellent manner in which your predecessor, Mr. Indalecio Lievano, presided over the work of the last session. I wish also to join with those preceding me to this rostrum in conveying through you, Mr, President, our gratitude for the dedicated and untiring efforts of our distinguished Secretary-General and his staff. History will certainly record the tremendous contribution of Mr. Kurt Waldheim in particular to the cause of world peace.
5.	At the same time, I wish on behalf of the People's Revolutionary Government and the people of Grenada to congratulate and warmly welcome the newly independent State of Saint Lucia to membership of the United Nations. This is a particular pleasure for us because Saint Lucia is not only our neighbour in the Caribbean, but is also a fraternal friend.
6.	As I speak before this body today, I do so as the representative of a small country which intends to speak with a resolute and principled voice on the issues of substantive concern to the world today.
7.	The advent of our revolution has signalled the be-ginning of the end of the most dangerous and vicious stage of the colonial experience, that which we recognize as neo-colonialism. This stage had seen us exposed to various constitutional manipulations, all of which had failed to hide the reality of economic bondage under imperialism. Moreover, this neo-colonial stage has also exposed our nation to the vicious, ruthless neo-Fascist dictatorship of Eric Gairy. To you here at this renowned body this petty dictator was known as "Mr. UFO", but to us in Grenada this amusingly descriptive title did not hide the reality of a dictator whose closest links were with imperialism and international criminal elements and openly Fascist and dictatorial regimes.
8.	Apart from his criminal record, Gairy left Grenada in an economic wilderness. Indeed, due to his neo- fascist regime we have a legacy of total dependence on imperialism, a reality which has meant extreme poverty characterized by wholesale repression of the working people and their organizations, massive unemployment, with more than half of the work force out of work; high levels of illiteracy, malnutrition, superstition, "Mongoose Gang'' brutality and the murder of our people, poor housing and health conditions; all combined with overall economic stagnation and massive migration.
9.	Such a legacy was the motive force behind our revolution on 13 March of this year. Our revolution had its roots with the formation of our party in March 1973. From that date till March of this year, our party was subjected to various forms of the grossest and most openly hostile brutality at the hands of Gairy and his Fascist allies. I am proud to announce to this body today that such abuses of human rights ceased as of 13 March this year and that since that time the democratic rights and freedoms of the people have been restored and expanded.
10.	Indeed, our revolution in Grenada is a peopled revolution and thus one of the fundamental principles of our revolution is the establishment of the people's rights. Among these rights we include the right to equal pay for men and women, the right to social and economic justice, the right to work and the right to democratic participation in the affairs of our nation, At the same time we also have a firm commitment to the establishment of people's rights in the international community and we thus firmly oppose imperialism, colonialism, neo-colonialism, apartheid, racism (including zionism) and fascism. More than this, we strongly condemn any attempt by any country to maintain any of these hostile and repugnant systems and for this reason we particularly join in the chorus of support for the application demanding mandatory sanctions against the racist State of South Africa, as is provided for in Chapter VII of the Charter of the United Nations.
11.	I wish at this time clearly to assert our nation's commitment to this body's Universal Declaration of Human Rights, with a clear understanding that one of the fundamental rights of all peoples is the achievement of economic well-being, a reality that is hindered by imperialism. I emphasize also our nation's unyielding support for the granting of independence to colonial countries and peoples, and in particular I wish to record our firm commitment to General Assembly resolutions 1514 (XV) of December 1960 and 2621 (XXV) of October 1970, both asserting the need for an end to colonialism.
12.	Grenada has recently joined the non-aligned movement and attended the Sixth Conference of Heads of State or Government of Non-Aligned Countries, to which the fraternal revolutionary Government of Cuba played host in Havana from 3 to 9 September 1979. That historic gathering was attended by 91 out of 94 full member States and national liberation movements, several observer countries and guests drawn from all parts of the world. We were greatly honoured at our first non-aligned Conference by being elected to the Coordinating Bureau of the movement.
13.	We like to feel that this honour is indicative of our firm adherence to the fundamental principles of non- alignment. We joined this great movement not out of considerations of convenience or selfish gain but because, following the assumption of power of our Government in Grenada, we undertook, as a matter of the highest priority, to elevate our country's foreign policy to the plane of principle and purposefulness.
14.	Non-alignment does not imply for us that we must be neutral in the sterile and negative sense, nor does it imply that our country must regard itself as a political eunuch in the conduct of our international affairs. Our non-aligned policy will certainly not lead us to surrender our independence of judgement in world affairs, or to retreat from our right and duty to participate fully in international forums and discussions concerned with issues vital to our interests, concerns and principles. To the contrary, non-alignment for us is a positive concept characterizing a vigorous and principled approach to international issues. It is an affirmation of that fundamental aspiration of all peoples and States to sovereignty, independence and the right freely to determine their own domestic and foreign policies.
15.	It is perhaps true to say that during the early years of the history of the movement the major concern of non-alignment was the achievement of independence for colonial countries, and the second was the struggle to maintain and enhance their sovereignty, with all that implies, including, first and foremost, the fight against imperialism.
16.	It is undoubtedly true to say that today the anti- colonial aspect of the struggle of the non-aligned movement has become much less important than it was 18 years ago. And this is so for the obvious reason that the vast majority of countries which were colonies in 1961 are now independent. Not unnaturally, in this new situation more and more countries in the non-aligned movement, in common with more and more countries in the third world as a whole, have been focusing their attention on the struggle against imperialism. Our concern increasingly has been concentrated on the fight to regain control over our natural and national resources from the grip of the rapacious multinational corporations backed by their powerful Governments.
17.	This has led more and more third-world countries to recognize that imperialism is the greatest enemy of mankind and that the perpetrators of this rape of our resources are to be found in the imperialist world. Nor does the matter end here. We have witnessed, for example, the cold-blooded support of the imperialist countries for the murderous apartheid regimes of southern Africa, as opposed to the moral and material support given the freedom fighters by the socialist com-munity. This, more than anything else, exposes the true character of imperialism today. Obviously, not only the socialist community supports this struggle against racism and apartheid: the front-line States, which are third world and non-aligned, have also provided crucial and meaningful support. So too has the non-aligned movement.
18.	A further important indicator of the character of imperialism is that the high cost of manufactured products and machinery, the refusal to enter into reasonable and just commodity agreements, the stonewalling of attempts to agree on a new international economic order, the refusal to accept that an international regime should be created to exploit the resources of the deep sea for the benefit of all of mankind and not just for a few multinational corporations can all be placed at the doorstep of the imperialist world. It is clear, therefore, that there is an affinity of principle and policy among the non-aligned and the socialist world.
19.	Consistent with our opposition to colonialism, imperialism, and racism, we affirm today before this great Assembly our firm support for the struggles being waged by the peoples of Zimbabwe, Namibia and South Africa under the leadership of the Patriotic Front, the South West Africa People's Organization [SWAPO] and the African National Congress of South Africa for their liberation and against apartheid and racism. We recognize and applaud the principled and consistent support being given to those struggles by the front-line States.
20.	We express our firmest support for and solidarity with the struggles of the people of Palestine, led by their sole and legitimate representatives, the Palestine Liberation Organization [PLO]. On this basis, we reject the Camp David agreements,' which do not have the support of the Palestinian people, the PLO, the Arab world or the entire democratic, progressive and socialist world.
21.	We reaffirm our support for the people of Western Sahara, under the leadership of the Frente POLISARIO,  in their struggle for independence and self-determination. We call upon the people of Korea to continue the just struggle for the reunification of their homeland. We express our firm support for the Heng Samrin Government and the heroic people of Kampuchea—a government which we recognized on 20 August last. We support the struggle of the Government and people of Belize for independence with full territorial integrity. We also wish to express our strongest solidarity with the people of Puerto Rico in their struggle for independence. We fully support the ongoing and determined struggle of the Government and people of Cuba in their fight to gain control over Guantanamo Bay. Our profound solidarity also goes to the Government and people of Panama in their just struggle to recover the Panama Canal. We support fully the struggles of all the people of the Caribbean who are today still fighting for an end to colonialism.
22.	The peace of the world is a matter that concerns not only the rich and powerful nations, some of which produce, purchase and deploy sophisticated weapons of mass destruction but, more profoundly, the poor, weak and small nations, which are the victims of the squander and waste that are characteristic of militarism. The expenditure on arms and weapons of war is truly colossal and stupendous. As has been expressed elsewhere, more than $300 billion a year is spent on arms and other military equipment and installations throughout the world. This astronomical sum could, if spent on health, build and equip 30,000 hospitals with 18 million beds. It could construct 20,000 factories with jobs for more than 20 million workers. In fact, $300 billion represents the budget of my country for 14,000 years at current rates of exchange and taking into consideration a very generous rate of inflation, 17 percent a year. This says a lot for the small size of my country's budget, which is less than a fraction of the budget of most multinational corporations. But it also says a great deal about the enormous waste of financial resources expended on armaments by nations some of which already have the capacity to wipe out the whole of mankind several times over.
23.	Members can well understand the deep concern we harbour for peace. It is for this reason that we strongly support the efforts of the World Peace Council and any and all moves towards detente, peaceful coexistence and disarmament. The people of Grenada are gratified, therefore, that the Helsinki Final Act  and now the Treaty reached at the conclusion of the second round of Strategic Arms Limitation Talks [SALT] have been signed by both the United States and the USSR. We are, however, disturbed to note that reactionary elements that definitely have a vested interest in the prolongation of the arms race have been making feverish efforts to prevent the ratification of the SALT Treaty in the United States Senate.
24.	These same reactionary elements have been pushing the United States Government to re-introduce "cold war" principles and create new, or strengthen old, military pacts, alliances, arrangements or manoeuvres aimed at serving the interests of expansionism and imperialism and/or trampling upon the struggles of the people against Fascist methods and the suppression of democratic rights. These reactionaries have succeeded in their aim in the Caribbean and Latin American region with the recent statement by President Carter.
25.	We view with very grave concern the "cold war" and militaristic steps proclaimed by the President in his national address to the people of America on Monday, 1 October,  in which he announced the establishment of a permanent full-time Caribbean military task force with headquarters in Key West, Florida. Such a force will be made up of men from all the military services and will conduct military manoeuvres in the region. These manoeuvres have in fact already begun with the deployment of some 16 naval vessels in the Caribbean Sea, along with other manoeuvres in Guantanamo Bay, on Cuban soil. And mention of Guantanamo must surely remind us of the absurdity of a country that has bases in Cuba and Panama, against the will of the peoples of those countries, denouncing another country maintaining troops in Cuba with the consent of the Cuban people. We note that, of the seven proposals announced by the President, six are of a military character.
26.	We believe that this is a reaction to the recent progressive changes and developments within the Latin American and Caribbean region. A wind of change is blowing through the Caribbean bringing with it a new regional balance of forces as a result of the changes towards progress effected by the peoples of Nicaragua, Grenada, Saint Lucia and Dominica—a situation that has led the United States Secretary of State to define the eastern Caribbean as one of the world's four "trouble spots".
27.	It is our view that the new regional balance of forces has serious implications for the profits being made by the multinational corporations and also for geo-political considerations in the region, and this is what is making reactionary elements in the United States desperate.
28.	The international community must take this new threat to the region seriously, because the United States Government has an established pattern of using gunboat diplomacy, blockades, destabilization tactics and other "cold war" measures against the peoples of Latin America and the Caribbean. It is an attempt to revive the Monroe Doctrine, under which the United States claims the unilateral right to intervene militarily in the domestic affairs of any country in the region. And it is a matter of historical record that such interventions have taken place in, among other places, the Dominican Republic, Haiti, Guatemala, Colombia, Mexico, Nicaragua and the very Cuba towards which they are today expressing so much hostility.
29.	For our part, we uphold the democratic right of the people of the Caribbean to choose their own Government or political system. The Caribbean belongs to the peoples of the Caribbean. We reject the United States plan to set up a Caribbean task force, and we call upon the international community to join with us in demanding an immediate withdrawal of this proposal. We join also with our sister Caribbean nations in re- emphasizing our deep determination to preserve the Caribbean as a zone of peace, free from military intimidation. We demand the right to build our own processes in our own way, Free from outside interference, free from bullying and free from the use or threat of force.
30.	We desire normal and friendly relations with the Government of the United States. Many of our citizens reside and work in this country and many United States citizens are frequent visitors to our country. But it must be manifestly clear that our relations must be based on the fundamental principles of mutual respect for sovereignty, equality and non-interference in each other's internal affairs—a position which in fact applies to all other States.
31.	I wish to raise briefly the issue of small States in the international community. Notwithstanding our basic position that all States are equal, sovereign, independent entities, we cannot lose sight of the fact that there are significant physical, demographic and economic differences among us. The issues of small size and small scale are not incidental to the levels of development of small countries or to their significance in the conduct of international relations. Small size must be explicitly recognized as a dimension of international relations. Poverty and dependence can of course apply to both small and large States but there are some special disabilities experienced by small countries that weigh heavily in explaining their economic and social problems.
32.	The Caribbean is characterized by several small island-States. Many have populations of about 100,000 people and an area of between 100 and 100 square miles. Most lack significant material resources, being dependent throughout all their history on agricultural production and more recently on tourism and light manufacturing. Additionally, such economies lack adequate capital and skilled manpower resources, while infra- structural and technological under-development abound. and there is great dependence on the export of one or two basic raw materials for foreign-exchange earnings.
33.	We also face political disabilities, in many ways. As island communities, separated by stretches of water and linguistic barriers, we have experienced the consequences of imperialist domination and cultural fragmentation. Consistent with our struggle to overcome these problems, the new Governments of Dominica, Saint Lucia and Grenada jointly issued the St. George's Declaration which pledged as follows:
"The Governments affirm that the Caribbean area is one entity, regardless of language differences, economic differences, separation by sea or other such considerations. His Governments therefore emphasize the need for developing the closest possible relations between the islands and countries in the Caribbean, regardless of whether they are English, Dutch, Spanish or French speaking."
34.	Notwithstanding the fact that as long ago as 1970. the General Assembly unanimously adopted the landmark Declaration of Principles Governing the Sea-Bed and the Ocean Floor, and the Subsoil Thereof, beyond the Limits of National Jurisdiction which stated that the sea-bed, ocean floor and the subsoil thereof, beyond the limits of national jurisdiction. as well as their resources, constituted "the common heritage of mankind", we are still today without a global oceans regime. And while the people of Grenada welcome the progress that has been made on the law of the sea, we remain anxious about the absence of a definite treaty because a satisfactory treaty has fundamental implications for our economic well-being and the establishment of a new international economic order.
35.	Winning the economic war against imperialism and its concomitants—poverty, high unemployment, poor health, and the alienation of the people from the fruits of their labour—requires us to conduct struggles on both the domestic and international planes. As sovereign Governments we are separately responsible for our own programmes of economic transformation, but our international solidarity and co-operation are critical for meeting our goals.
36.	The present distribution of world economic power, wealth and living standards is manifestly unjust. It derives from the long history of imperialist expansion and control of the third world. We seek to change this order and to substitute for it a new international economic order, but we must be clear about our conception of it.
37.	By the new international economic order, we mean the assertion of national sovereignly over the ownership and control of our economic resources. We mean the establishment of the freedom to determine the disposition and use of our resources in whatever ways our peoples wish, in furtherance of their own aspirations for economic development. We mean the creation of an equitable system of international trade based on just prices for our exports. We mean the opening up of markets internationally, particularly in the wealthy countries, to facilitate growth in the exports of the third world. We also mean the establishment of an international agreement on the exploitation of the resources of the sea which would -secure a just share of those resources and the wealth generated therefrom for the under-developed countries. The importance of this aspect of our concept of the new international economic order cannot be overestimated as the sea is the last frontier, and the oil. fish, manganese, nickel and minerals in the deep sea must be exploited by an international regime for the benefit of all mankind, and not just for the benefit of a handful of multinational corporations and their Governments.
38.	We desire a new system of international interdependence, based on mutual respect for sovereignty and a collective will to put an end to imperialist machinations designed to disrupt our unity and purpose.
39.	Broadly, the whole thrust of any new international economic order could only lead towards the elimination of the severe economic problems besetting our peoples—inadequate diet, poor medical care, insufficient clothing and other basic amenities. All or any of our grand schemes of economic reorganization and transformation must be designed to fulfil these basic goals.
40.	Before closing I would like, on behalf of the Government and the people of Grenada, to express our deepest sympathy to and solidarity with the Government and people of Angola in particular, and the peoples of Africa in general, on the loss of President Agostinho Neto, a truly great revolutionary and patriotic son of Africa.
41.	I wish also formally to support earlier calls for urgent assistance to the hurricane-stricken and devastated countries of Dominica and the Dominican Republic. We certainly hope that the response of countries in the United Nations and of international organs and agencies will match the great extent of their needs,
42.	The People's Revolutionary Government and people of Grenada salute the outstanding work and achievements of the United Nations over the past three decades. For our part, we confirm our commitment to the noble aims, ideals and objectives of this great body and pledge our contribution to building a new world in which the poor of the world will at last obtain social, economic and political justice.
